Citation Nr: 0722979	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  03-32 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 20 percent 
disabling for traumatic arthritis of the right elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to May 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted service connection for 
traumatic arthritis of the right elbow secondary to a 
shrapnel fragment wound scar of the right forearm, and 
assigned a separate 20 percent rating, effective in 
April 2001.  It is noted for the sake of clarity that a 
November 2006 rating decision also granted secondary service 
connection for degenerative joint disease of the right 
shoulder and assigned a separate 20 percent rating.

The Board notes that in his substantive appeal, the veteran 
requested a hearing at the RO before a traveling member of 
the Board.  He then submitted a December 2003 statement that 
he instead desired a hearing before a Decision Review 
Officer.  In February 2004, the representative indicated that 
the scheduled hearing should be canceled as the veteran 
desired to submit additional evidence.  The same month, the 
RO advised him that the hearing was canceled and that an 
additional 60 days were being allowed for him to submit 
additional evidence.  No subsequent request for a hearing has 
been received.  As such, the veteran's request for a hearing 
is considered withdrawn.


FINDING OF FACT

The veteran's arthritis of the right (major) elbow limits 
flexion to 120 degrees, without increased pain on motion or 
additional loss of motion on repetitive use, but causes pain, 
requiring Darvocet as needed, and mild flare-ups weekly, 
which flare-ups cause a mild effect on function and 
limitation of motion for 1-2 days, without inflammation.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
veteran's right elbow traumatic arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5206, 5207, 
5208 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

This appeal is from the initial rating assigned to the 
veteran's right elbow arthritis upon awarding service 
connection.  Accordingly, the entire body of evidence is for 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal, i.e., the ratings may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45 (2006).  

According to 38 C.F.R. § 4.45, the elbow is considered a 
major joint for rating purposes.  And, according to an August 
2002 VA examination, the veteran's right hand is his dominant 
hand; as such, his right elbow shall be considered his major 
elbow for purposes of this appeal.  38 C.F.R. § 4.69.  

The veteran has been in receipt of a 20 percent evaluation 
under Diagnostic Code 5010, pertaining to arthritis due to 
trauma, substantiated by X-ray findings, which is to be rated 
as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  Degenerative arthritis is rated on the basis of 
limitation of motion under the appropriate Diagnostic Code 
for the joint involved.  When, however, limitation of motion 
is noncompensable under the Diagnostic Code, a rating of 10 
percent is applied for each major joint or group of minor 
joints affected, to be combined, not added, under Diagnostic 
Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The veteran indicated in an April 2005 statement that he 
wanted an increase in benefits due to loss of motion and as 
his private physician says his condition is worsening.  In 
sum, the veteran essentially contends that the symptoms 
associated with the service-connected arthritis of the right 
elbow are more severe than is contemplated by the currently 
assigned disability rating.  

The general rating criteria for limitation of motion of the 
forearm are found at 38 C.F.R. § 4.71a, Diagnostic Codes 
5206, 5207, and 5208.  

Limitation of flexion of the major forearm (elbow) is rated 0 
percent when limited to 110 degrees, 10 percent when limited 
to 100 degrees, 20 percent when limited to 90 degrees, 30 
percent when limited to 70 degrees, and higher ratings may be 
applied for greater limitation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5206.

In evaluating limitation of extension of the major forearm, a 
30 percent rating is assigned for limitation to 90 degrees, a 
20 percent rating is assigned for limitation to 75 degrees, 
and a 10 percent rating is assigned for limitation to 60 or 
45 degrees.  See 38 C.F.R. § 4.71a, Code 5207.

A 20 percent rating may also be assigned when forearm flexion 
is limited to 100 degrees and extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Code 5208.

Normal motion of an elbow is from 0 degrees extension to 145 
degrees of flexion.  38 C.F.R. § 4.71, Plate I.  

The medical evidence of record does not document right 
forearm limitation of flexion to a degree warranting the 
assignment of a 30 percent rating pursuant to Diagnostic Code 
5206.  Range of motion testing at the August 2002 VA 
examination indicates that flexion of the left elbow was 
limited to 130/145 degrees and extension was to 0 degrees.  A 
private report dated in April 2005 indicates that flexion was 
to 80 degrees and extension was full.  The September 2006 VA 
examination report indicates that extension was to 0 degrees 
and flexion was to 120 degrees, without reported pain on 
motion, or additional loss of motion on repetitive use.  The 
Board notes that a 30 percent disability rating is only 
warranted when flexion is limited to 70 degrees.  
Accordingly, the criteria are not met for a rating in excess 
of 20 percent under Diagnostic Code 5206. 

The Board also notes that measured ranges of motion for the 
veteran's right elbow, other than on flexion, closely 
approximate the normal ranges of motion of an elbow.  38 
C.F.R. § 4.71, Plate I.  These measurements do not show 
disability sufficient to warrant a rating in excess of 
20 percent under any of the other limitation of motion codes 
noted above.  As such, the RO determined that limitation of 
motion of the specific joint involved (major elbow) would not 
be considered compensable under the appropriate Diagnostic 
Codes specific to that joint, and instead assigned a rating 
based on the elbow being a major joint affected by limitation 
of motion under Diagnostic Code 5003.  Normally only a rating 
of 10 percent is for application in these circumstances, but 
the RO rated the disability 20 percent under Diagnostic Code 
5003, by giving consideration to the veteran's pain, 
functional loss, etc., as will be discussed in greater detail 
below. 

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
additional functional loss due to pain, or any weakened 
movement, excess fatigability, incoordination, or pain on 
movement of the veteran's right elbow.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  While the Board is required to 
consider the effect of the veteran's pain when making a 
rating determination, and has done so in this case, the 
rating schedule does not provide a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

Here, the evidence does show some functional loss due to 
pain, loss of range of motion, and difficulty using the right 
upper extremity.  The Board has considered the veteran's 
complaints in these areas as indicated in the relevant 
private treatment records dated from July 2002 to April 2005 
and in the August 2002 and September 2006 VA examination 
reports.  

According to the private treatment records dated from July 
2002 to April 2005, there is pain and crepitus in the right 
elbow, especially with passive motion.  An April 2005 report 
notes pain on pronation and supination.  The Board notes that 
the veteran has also submitted other private treatment 
records, but these appear to go to other medical issues, 
including the right shoulder disability which is not before 
the Board today.

According to the August 2002 VA examination, the veteran 
complained of pain in the right forearm and having to use his 
left hand instead of his right for activities.  He had 
retired from strip mining in 1987 and had not worked since.  
Heavy lifting made his symptoms worse.  Limited activity, 
fatigability, and limited range of motion with activities of 
daily living were reported.  There was no swelling or 
deformity.  Range of motion and function were additionally 
limited by pain and fatigability after repetitive use, 
although this was not quantifiable.  The major impact was 
said to be that the veteran's use of his preferred right hand 
for activities was limited.  The diagnosis was shell fragment 
wound to the right forearm with traumatic arthritis.  The 
Board notes that the diagnosis is consistent with an X-ray at 
that time which was interpreted to show minimal degenerative 
arthritis in the ulnar aspect of the joint and a small bone 
spur on the tip of the olecranon process of the proximal 
ulna. 

According to a September 2006 VA examination, the veteran's 
arthritis of the right elbow causes pain in the elbow, 
requiring Darvocet as needed, and mild flare-ups weekly.  It 
was the veteran's impression that flare-ups cause a mild 
effect on function and limitation of motion for 1-2 days, 
without inflammation.  There was no deformity, locking, 
giving way, instability, stiffness, weakness, dislocation, or 
subluxation.  X-ray showed a prominent olecranon spur and 
mild osteoarthritis of the joint.  The physician summarized 
the effects of the disability on activities of daily living 
to include moderate effects on chores, shopping, exercise, 
sports, and recreation, mild effects on traveling, feeding, 
bathing, dressing, and grooming, and no effects on toileting.  

The Board notes that it must assess the credibility and 
weight of all evidence, including the medical evidence, to 
determine its probative value, accounting for evidence which 
it finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the claimant.  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that of all the medical 
evidence in this case, it accords the greatest evidentiary 
weight to the September 2006 VA examination.  The reason is 
that the report of that examination is undoubtedly the most 
thorough of record and gives the clearest overall disability 
picture.  See 38 C.F.R. § 4.7.  The rather exhaustive list of 
activities of daily living affected by the disability, with 
different levels of disability reported for different 
activities, is especially detailed.  Additionally, as the 
veteran's self-report of symptoms, including the effects of 
flare-ups, appears to have been accepted by the examiner, 
this report appears quite fair to the veteran.  As such, 
although the Board considers all the medical evidence of 
record competent and probative, where it must choose between 
different findings, the Board has relied on the findings at 
the September 2006 VA examination.  

The Board concludes that in conjunction with the abnormal 
findings discussed more fully above, the current 20 percent 
rating adequately compensates the veteran for his right elbow 
arthritis.  The Board notes that pain was the predominant 
factor that the RO said it considered in awarding a 20 
percent rating.  While the September 2006 VA examination 
report indicates flexion to 120 degrees, the RO continued a 
20 percent disability rating based on the fact that the 
veteran experienced pain.  Notably, the September 2006 VA 
examination reflects that the only objectively found 
functional limitation was pain.  There was no deformity, 
locking, giving way, instability, stiffness, weakness, 
dislocation, or subluxation, nor any increased pain on motion 
or additional limitation of motion on repetitive use.  
Consequently, a higher rating is not warranted in light of 
DeLuca considerations, because the veteran is already 
adequately compensated for pain.

The Board observes that the VA examination report dated in 
August 2002 notes diminished strength of 4/5 in the right 
elbow.  Diagnostic Codes 5305 and 5306 apply to muscle groups 
V and VI, but are only compensable where residuals of muscle 
injuries are at least moderate.  Here, any muscle weakness 
does not reach a compensable level.  See 38 C.F.R. § 4.73, 
Diagnostic Codes 5305, 5306.  On that single occasion that 
diminished strength was noted, it was, again, 4/5, which the 
Board considers slight, especially in conjunction with the 
other findings at that time.  The examiner indicated that 
there was no tissue loss, no tendon damage, and no muscle 
herniation or wasting.  

This does not end the inquiry in this case.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  However, the Board notes 
that no other symptoms referable to the right elbow arthritis 
are clinically shown.  The August 2002 examiner opined that 
there is no nerve damage secondary to the right elbow 
arthritis.  In light of the fact that there are no are 
symptoms that would warrant a higher rating under any other 
Diagnostic Code for the right elbow and forearm, a higher or 
separate rating is not warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5205-5213 (2006).  

The doctrine of Fenderson, supra, allows the Board to assign 
staged ratings when indicated by a change in severity of the 
veteran's disability.  However, the evidence has, at no time 
since the effective date of service connection, indicated 
that staged ratings are warranted.  The Board recognizes that 
it has found as a fact that the findings at the September 
2006 examination are those applicable to rating this case, 
even though, in minor ways, those findings differ from those 
found by the private physician and by the August 2002 VA 
examination earlier in the course of this appeal.  The Board 
believes that over the course of the entire appeal, the 
veteran's elbow arthritis has been essentially stable, but 
has presented with slightly different results to various 
examiners at different times, possibly due to flare-ups or 
different means of obtaining or reporting data.  None of 
these differences, given the Board's acceptance of the 
September 2006 VA examination as the best evidence in this 
case, could change the outcome of this appeal.  As such, 
Fenderson is not for application.    

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 61 (1991); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


Consideration of Referral for an Extraschedular Rating

Generally, the degrees of disability specified in the VA 
Schedule for Rating Disabilities are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned.  
38 C.F.R. § 4.1.  However, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria, as shown by evidence 
indicating that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board does not have the authority to decide 
whether to assign an extraschedular rating in the first 
instance, but may consider whether referral to the 
appropriate first-line officials is required.  See also 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996) citing Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996) (holding that 
§ 3.321(b)(1) "does not preclude the Board from considering 
whether referral to the appropriate first-line officials is 
required").  In this case, there has been no marked 
interference with employment or frequent hospitalization so 
as to warrant referral for consideration of rating this 
disability extraschedularly.


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in June 2002 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter advised the veteran what information and evidence was 
needed to substantiate the claim at that time and what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claim.  He was specifically 
told that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letter advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  A January 2003 VCAA letter 
elaborated on the evidence required to substantiate the 
veteran's claim.  An April 2006 VCAA letter, sent prior to 
the final supplemental statement of the case, included 
information pertinent to disability ratings and effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was also accorded VA examinations in August 2002 
and September 2006.  38 C.F.R. § 3.159(c)(4).  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Sanders v. Nicholson, (No. 06-7001) (Fed. 
Cir. May 16, 2007) (requiring VA to presume errors in VCAA 
notice to be prejudicial to appellant, and shifting burden to 
VA to demonstrate error was not prejudicial), Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006). 


ORDER

The appeal is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


